PER CURIAM.
In this case we refused to decree enforcement of the Board’s general cease and desist order 1(b).
There was no specific objection to cease and desist order 1(b) made before the Board. The general exceptions to all the requirements recommended by the trial examiner and to those of the Board’s order do not satisfy the provision of Section 10(e) of the National Labor Relations Act, 29 U.S.C.A. § 160(e). This requires objection before the Board to the specific portion of its order complaint of to give the circuit court of appeals power to consider it. National Labor Relations Board v. Cheney California Lumber Company, 66 S.Ct. 553; Marshall Field & Co. v. National Labor Relations Board, 318 U.S. 253, 256, 63 S.Ct. 585, 87 L.Ed. 744.
We order our decree of January 7, 1946, modified to include the enforcement of paragraph 1(b) of the Board’s order.